ORDER entered June 6, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00029-CV

  IN RE MICHAEL AMEND AND LOWE’S COMPANIES, INC., Relators

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-00257-2019

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of this date, we LIFT the stay in this case and

DENY relators’ petition for writ of mandamus.



                                         /Cory L. Carlyle//
                                         CORY L. CARLYLE
                                         JUSTICE